Citation Nr: 0612950	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-12 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
warts.

2.  Entitlement to service connection for residuals of right 
metatarsal fracture.

3.  Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from June 1976 to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In a rating decision dated October 2004, the RO denied 
entitlement to service connection for tinnitus.  The veteran 
has not filed a notice of disagreement as to that 
determination; therefore, that issue is not currently before 
the Board.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
bilateral plantar warts that are due to any incident or event 
in active military service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
residuals of right metatarsal fracture that is due to any 
incident or event in active military service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
bilateral hearing loss that is due to any incident or event 
in active military service, and hearing loss as an organic 
disease of the nervous system is not shown to have been 
manifested to a compensable degree within one year after 
separation from service.




CONCLUSIONS OF LAW

1.  Bilateral plantar warts was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  Residuals of right metatarsal fracture was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  

3.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Courts in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

In a July 2002 letter, the RO informed the veteran of the 
types of evidence needed to substantiate his claim as well as 
its duty to assist him in substantiating his claim under the 
VCAA.  In addition, the discussion in the March 2004 
Statement of the Case (SOC), issued during the pendency of 
this appeal, informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  

While the July 2002 letter did not explicitly ask the veteran 
to provide "any evidence in [his] possession that pertain[s] 
to his claim, see 38 C.F.R. § 3.159(b)(1), the March 2004 SOC 
contains the complete text of 38 C.F.R. § 3.159(b)(1), which 
contains such notice.  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, slip op. at 9.  Under these circumstances, 
the Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.  See also Conway v. Principi, 353 F.3d 1369, 1374 
(2004), holding that the Court of Appeals for Veterans Claims 
must "take due account of the rule of prejudicial error."

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  It appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  For 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  Accordingly, we 
find that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  

In addition, to whatever extent the recent decision of the 
Court in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (March 3, 2006), requires more extensive notice in 
claims for compensation, i.e., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision, since the decision herein denies 
entitlement to compensation.  Any questions as to an 
appropriate disability rating or effective date to be 
assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).


II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  Among the listed disorders is 
organic disease of the nervous system (e.g., sensorineural 
hearing loss) 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. § 3.307, 3.309(a) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

A.  Bilateral Plantar Warts and Residuals
of Right Metatarsal Fracture

Review of the evidentiary record reveals there is no 
competent medical evidence showing the veteran currently has 
a disability due to bilateral plantar warts or residuals of 
right metatarsal fracture.  The veteran's service medical 
records show that, in July 1976, he suffered a fracture to 
the second metatarsal in his right foot and, in September 
1976, he was treated for bilateral plantar warts.  On 
examination in December 1977, the examiner noted the previous 
right foot fracture but stated there was good repair of the 
fracture and there no problems.  At the veteran's separation 
examination in June 1980, there were no complaints or 
findings related to bilateral plantar warts or residuals of 
right metatarsal fracture.  

Medical examinations conducted while the veteran was in the 
U.S. Naval Reserve, in March 1987 and March 1988, show no 
complaints or findings related to plantar warts.  In March 
1987, the examiner mistakenly reported that the veteran 
fractured his left foot; however, the examiner noted there 
were no sequelae from the fracture.  

While there is evidence showing the veteran was treated for 
bilateral plantar warts and a right metatarsal fracture in 
service, there is no medical evidence showing he currently 
has a disability due to either in-service condition.  In this 
regard, the Board notes that VA outpatient treatment records, 
dated from November 2000 to January 2004, reveal no 
complaints, treatment, or diagnosis related to bilateral 
plantar warts or residuals of right metatarsal fracture.  
Absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Therefore, the veteran's claims for service connection for 
bilateral plantar warts and residuals of right metatarsal 
fracture must be denied, as the evidence fails to establish 
he has the claimed conditions.  There is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


B.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

Upon review of the pertinent evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss.  The 
veteran's service medical records are negative for any 
complaints, treatment, or findings related to hearing loss.  
In this regard, the Board notes that, at the veteran's pre-
enlistment examination in March 1976, and at his separation 
examination in June 1980, his ears were normal on clinical 
evaluation and his audiometric examinations were normal for 
VA purposes.  

The Board acknowledges that the lack of any evidence showing 
the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, the Court has held where there [is] 
no evidence of the veteran's hearing disability until many 
years after separation from service, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service."  Hensley, 5 Vet. App. 155, 160 (1993) 
(quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  

The first time the veteran is shown to have a hearing 
impairment is at a March 1987 medical examination where he 
demonstrated a 45 decibel loss at the 4000 Hertz frequency, 
and the examiner diagnosed him with high frequency hearing 
loss in the right ear.  While the veteran is shown to have 
hearing loss in the right ear, the Board notes the examiner 
did not relate the veteran's right ear high frequency hearing 
loss to his period of active duty.  Furthermore, when 
examined in March 1988, the veteran's hearing was normal 
bilaterally (15/15), and he denied having any hearing loss or 
ear, nose, or throat trouble.  Although an audiometric 
examination was not conducted in March 1988, the Board finds 
it sufficiently probative that the veteran denied having 
hearing loss.  

The Board does note the veteran's DD Form 214 reflects that 
his military occupational specialty was as a rifleman and 
that he received the rifle badge for sharpshooting.  However, 
the veteran has never alleged that he suffers from bilateral 
hearing loss due to in-service noise trauma.  The Board also 
notes there is no evidence the veteran currently has 
bilateral hearing loss.  An August 2001 VA treatment record 
notes that the veteran possibly had decreased hearing, but 
there were no complaints or clinical findings to support that 
conclusion.  Otherwise, VA treatment records, dated from 
November 2000 to January 2004, contain no complaints, 
treatment, or findings related to bilateral hearing loss.  

Without evidence of in-service hearing loss or post-service 
hearing loss that is etiologically related to service, as 
shown by a competent medical opinion, the veteran's claim for 
service connection for bilateral hearing loss must be denied.  

Service connection for bilateral hearing loss on a 
presumptive basis is not available in this case, because 
there is no indication in the evidence of record that the 
veteran manifested an organic disease of the nervous system, 
including sensorineural hearing loss, to a compensable degree 
within his first post-service year.  See 38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  In this 
regard, the Board again notes that at the veteran's 
separation examination his hearing was normal, and that the 
first time he was shown to have a hearing impairment was in 
March 1987, which is 7 years after he was separated from 
active duty.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for bilateral hearing loss, and the benefit-of-
the-doubt doctrine is not for application.  See Gilbert, 1 
Vet. App. at 55.


ORDER

Entitlement to service connection for bilateral plantar warts 
is denied.

Entitlement to service connection for residuals of right 
metatarsal fracture is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


